Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 4-9, 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 4, 6, 8, the prior art of record, specifically the prior art Bryson teaches tracking the edges complete the edge loop by following the edge direction when dealing with solid modelling. The prior art Bouvier teaches closed loop of solid modeling by following the same edge direction and by skipping and removing the extra edges by selecting the intermediate edges to connecting the closed loop. Additional prior arts Bryll teaches omitting the edges based on the similarity and omitting along the left or right direction when dealing with edge measurement. 
However, none of the prior art cited alone or in combination provides motivation to teach non-four-way intersection vertex has even integer of N edges connected thereto, and the edges is skipped from the first edge to the second edge is equal to (N/2)-1 and processing all future non-four-way intersection vertices that have an even number of edges connected thereto by choosing a middle edge. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 5, 7, 9, 11, they are allowable due to their dependency to the independent Claims 4, 6, 8 respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YuJang Tswei/Primary Examiner, Art Unit 2619